Citation Nr: 1503463	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  09-38 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for status post right shoulder arthroscopy, subacromial decompression, labral debridement and large rotator cuff tear repair (right shoulder disability). 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to September 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In August 2012, the Veteran cancelled a Board hearing scheduled for that month.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.702(d) (2014). 

The case was previously remanded by the Board in September 2012 and July 2014 for an adequate, clarifying VA medical opinion.  Such opinion was obtained in July 2014 and is sufficient for the Board to adjudicate the appeal.  


FINDING OF FACT

Right shoulder strain with degenerative joint disease, status post rotator cuff tear, had its onset in service. 


CONCLUSION OF LAW

Right shoulder strain with degenerative joint disease, status post rotator cuff tear was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The record reflects current diagnoses of right shoulder strain, right shoulder degenerative joint disease, and right shoulder rotator cuff tear.  See, e.g., December 2012 VA examination report.  The Veteran's service treatment records document two in-service injuries to the right shoulder, first in January 1978 when the Veteran was removing an air conditioner from the barracks, and then again in 1987 while he was playing softball.  A June 1987 service treatment record indicates that the Veteran reported chronic shoulder pain for the previous three months, and X-rays taken at that time showed increased bone density in the center of the humeral head.  

The Veteran has consistently reported that although he did not seek treatment immediately following service, he continued to experience chronic right shoulder pain, which he self-medicated with over-the-counter medication.  See, e.g., September 2008 claim to reopen, March 2009 notice of disagreement, August 2009 VA examination report, and September 2009 VA Form 9.

Private medical records reflect treatment for the right shoulder in April 2001 and again in January 2005.  Notably, the January 2005 private treatment report includes the Veteran's history of chronic right shoulder pain since serving in the Navy, as well as his report of first experiencing pain during service while lifting heavy objects.  These statements from the Veteran, obtained for purposes of contemporaneous medical treatment and consistent with all other statements of record, are highly probative and demonstrate the Veteran's continuing right shoulder symptoms since service.    

In an August 2008 letter, the Veteran's private doctor who provided current treatment for his shoulder opined that after reviewing the service treatment records and considering his current treatment, it was "quite possible that [the Veteran] could have sustained an injury that may have predisposed him with some impingement issues that could ultimately have been associated with his rotator cuff tear."  

The Veteran was provided VA examinations in August 2009 and December 2012; however, neither of these VA medical opinions considered the Veteran's competent and credible reports of right shoulder pain since service.  As a result, the Board remanded the case in September 2012 and July 2014 for clarifying opinions.    

In a July 2014 VA addendum opinion, the examiner stated that he had again reviewed the Veteran's records and had spoken to the Veteran about his case.  The examiner opined that when taking into account the Veteran's history of ongoing shoulder pain and his report of working through the pain with over-the-counter medications, the Veteran's current right shoulder disability could possibly be a continuation of the1987 injury in service.   

Given the well-documented right shoulder injuries in service and the Veteran's competent and credible reports of right shoulder symptoms since service that he treated with over-the-counter pain medications, and given the private and VA medical opinions stating that the current disability could be related to the in-service injuries, the Board finds that the evidence is in equipoise as to whether the Veteran's current right shoulder disability was incurred in service.  


ORDER

Service connection for right shoulder strain with degenerative joint disease, status post rotator cuff tear is granted. 

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


